DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 3/17/21. Claims 1-30 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 20190028177 A1) in view of Sadiq et al (US 20160285539 A1, hereinafter Sadiq).

Consider claims 1 and 17, Feng discloses a method of wireless communication performed by a relay comprising a memory and one or more processors operatively coupled to the memory (the relay terminal device 800 may include a storage device and a processor. The storage device may include a Read-Only Memory (ROM) and a Random Access Memory (RAM), and provide instructions and data to the processor, paragraph 198), comprising:
 transmitting, to a user equipment and using a second frequency band associated with the relay, a communication comprising (Feng discloses a wireless communication system 100 with multiple terminal devices 120 which include cellular terminal devices, D2D terminal devices, and relay terminal devices. The cellular terminal device communicates with the access network equipment 110 by using a cellular communication technology. The D2D terminal device transmits data with the access network equipment through the relay terminal device. The relay terminal device and the D2D terminal device are connected via a PC5 interface and communicate by using a D2D communication technology. The D2D communication technology may be specifically a SideLink (SL) technology in LTE, or a WIFI, Bluetooth or any other technology in WLAN, or any other D2D communication technology (see Fig. 1 and paragraph 64): 

However, Feng does not expressly disclose identifying an operator, of a wireless network, that provides service on a first frequency band.
In the same field of endeavor, Sadiq discloses identifying an operator, of a wireless network, that provides service on a first frequency band (a second message may include information indicating a service provided through the relay UE (e.g., a ProSe relay service code), one or more PLMN IDs to which the relay UE may connect, paragraph 56).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sadiq with the teachings of Feng in order to improve establishing communications links using relay devices.

Consider claims 3 and 19, and as applied to claims 1 and 17 respectively above, Feng discloses wherein the layer 1 relay function associated with the first frequency band comprises: performing physical layer processing of traffic that is transmitted, between the user equipment and a base station included in the wireless network, using the first frequency band (The configuration information of the cellular communication interface is specifically first configuration information of a physical layer, see Fig. 4 and paragraph 9).

Consider claims 4 and 20, and as applied to claims 1 and 17 respectively above, Feng discloses wherein the layer 1 relay function associated with the first frequency band comprises: performing a portion of physical layer processing of traffic that is transmitted, between the user equipment and a base station included in the wireless network, using the first frequency band (The configuration information of the cellular communication interface is specifically first configuration information of a physical layer, see Fig. 4 and paragraph 9).

Consider claims 5 and 21, and as applied to claims 1 and 17 respectively above, Sadiq discloses wherein the first frequency band is associated with one or a plurality of operators of a plurality of wireless networks (one or more PLMNs, paragraph 56); and 
wherein the information indicating that the relay is capable of providing the relay function, associated with the first frequency band, to the user equipment comprises: information indicating that the relay is capable of providing the layer 1 relay function for 
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sadiq with the teachings of Feng in order to improve establishing communications links using relay devices.

Consider claims 6 and 22, and as applied to claims 1 and 17 respectively above, Sadiq discloses wherein the information associated with the operator of the wireless network comprises at least one of: information identifying the operator of the wireless network, system information associated with the wireless network including associated cell identity to which the relay is connected, or information identifying a frame structure, associated with the operator of the wireless network, for the first frequency band (a second message may include information indicating a service provided through the relay UE (e.g., a ProSe relay service code), one or more PLMN IDs to which the relay UE may connect, paragraph 56).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sadiq with the teachings of Feng in order to improve establishing communications links using relay devices.


	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sadiq with the teachings of Feng in order to improve establishing communications links using relay devices.

Consider claims 8 and 24, and as applied to claims 1 and 17 respectively above, Feng discloses wherein the relay comprises at least one of: a small cell, a macro cell, or another user equipment (Relay UE, see Figs. 1 and 5).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feng  in view of Sadiq , and further in view of Chae et al (US 20190372653 A1, hereinafter Chae).

Consider claims 2 and 18, and as applied to claims 1 and 17 respectively above, Feng discloses wherein the first frequency band comprises: a sub 7 gigahertz frequency band (e.g. LTE, GSM, UMTS, see paragraph 24).

In the same field of endeavor, Chae discloses wherein the second frequency band comprises: a millimeter wave frequency band (cellular, e.g. 3GPP LTE; Relaying of D2D Signal in mmW, paragraph 120).
Therefore, it  would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chae with the teachings of Feng and Sadiq in order to enhanced performance of D2D communication.

Claims 9, 11, 12, 14-16, 25, 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 20190028177 A1) in view of Tseng et al (US 20180054237 A1, hereinafter Tseng).

Consider claims 9 and 25, Feng discloses a method of wireless communication performed by a user equipment comprising a memory and one or more processors operatively coupled to the memory (inherent in User Equipment 120, Fig. 1 and  paragraph 61), comprising: 
[a user equipment (Remote UE), a relay (Relay UE), and a base station (eNB), see Fig 5] 
wherein the relay is capable of providing a layer 1 relay function associated with the first frequency band, and wherein the first frequency band and the second frequency band are on different frequencies (the relay terminal device may adopt the Layer-1 relay 
detecting the relay based at least in part on monitoring the second frequency band (Discover the Relay UE, see step S310 in FIG. 5); 
associating, based at least in part on detecting the relay, with the relay to use the layer 1 relay function, associated with the first frequency band, provided by the relay (Direct communication request, see step S320 in Fig. 5); and	
 communicating with the base station using the layer 1 relay function of the relay (a radio bearer is allocated to the remote UE, see steps S360 and S370 in Fig. 5).
However, Feng does not expressly disclose receiving, from a base station and on a first frequency band, an instruction to monitor a second frequency band associated with a relay.
In the same field of endeavor, Tseng discloses receiving, from a base station and on a first frequency band, an instruction to monitor a second frequency band associated with a relay  (base station 202 may provide an SL-candidate CC list to relay UE 204, and an SL-candidate CC list to remote UE 206. Each of the SL-candidate CC lists may cover CCs in licensed bands (licensed CCs) and CCs in unlicensed (unlicensed CCs), paragraph 57; In Table 4, an SL-Candidate Unlicensed Band CC list is provided to indicate the identifiers of unlicensed CCs (e.g., absolute radio-frequency channel 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tseng with the teachings of Feng to provide for relay network slice and RAN profile provisioning procedures and radio access mechanisms for relay services.

Consider claims 11 and 27, and as applied to claims 9 and 25 respectively above, Feng discloses wherein communicating with the base station using the layer 1 relay function of the relay comprises at least one of: transmitting, to the base station and on the first frequency band, traffic using physical layer processing of the relay, or receiving, from the base station and on the first frequency band, traffic using physical layer processing of the relay (The configuration information of the cellular communication interface is specifically first configuration information of a physical layer, see Fig. 4 and paragraph 9).

Consider claims 12 and 28, and as applied to claims 9 and 25 respectively above, Feng discloses wherein the layer 1 relay function associated with the first frequency band comprises: performing at least a portion of physical layer processing of traffic that is transmitted, between the user equipment and the base station, using the first frequency band (The configuration information of the cellular communication interface is specifically first configuration information of a physical layer, see Fig. 4 and paragraph 9).

Consider claims 14 and 30, and as applied to claims 9 and 25 respectively above, Tseng discloses wherein the instruction to monitor the second frequency band comprises at least one of: information identifying the second frequency band, or information identifying a relay identifier associated with the relay (base station 202 may provide an SL-candidate CC list to relay UE 204, and an SL-candidate CC list to remote UE 206. Each of the SL-candidate CC lists may cover CCs in licensed bands (licensed CCs) and CCs in unlicensed (unlicensed CCs), paragraph 57; In Table 4, an SL-Candidate Unlicensed Band CC list is provided to indicate the identifiers of unlicensed CCs (e.g., absolute radio-frequency channel number (ARFCN)) and their frequency bands that relay UE 204 and/or remote UE 206 may consider and measure, paragraph 67).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tseng with the teachings of Feng to provide for relay network slice and RAN profile provisioning procedures and radio access mechanisms for relay services.

Consider claim 15, and as applied to claim 9 above, Feng discloses wherein detecting the relay comprises: detecting the relay based at least in part on detecting a signaling communication, transmitted by the relay, using the second frequency band (At S310, the remote terminal device discovers the relay terminal device and resides in the relay terminal device, Fig. 5 and paragraph 107; The relay terminal device and the D2D terminal device are connected via a PC5 interface and communicate by using a D2D 

Consider claim 16, and as applied to claim 9 above, Feng discloses wherein the relay comprises at least one of: a small cell, a macro cell, or another user equipment (Relay UE, see Figs. 1 and 5).

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 20190028177 A1) in view of Tseng, and further in view of Chae.

Consider claims 10 and 26, and as applied to claims 9 and 25 respectively above, Feng discloses wherein the first frequency band comprises: a sub 7 gigahertz frequency band (e.g. LTE, GSM, UMTS, see paragraph 24).
However, the combination of Feng and Tseng does not expressly disclose wherein the second frequency band comprises: a millimeter wave frequency band.
In the same field of endeavor, Chae discloses wherein the second frequency band comprises: a millimeter wave frequency band (cellular, e.g. 3GPP LTE; Relaying of D2D Signal in mmW, paragraph 120).
Therefore, it  would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chae with the teachings of Feng and Tseng in order to enhanced performance of D2D communication.

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 20190028177 A1) in view of Tseng, and further in view of Sadiq.

Consider claims 13 and 29, and as applied to claims 9 and 25 respectively above, the combination of Feng and Chen does not expressly  disclose wherein associating with the relay comprises: 
transmitting, to the relay, a request for: 
information associated with the first frequency band, and information indicating that the relay is capable of providing the layer 1 relay function, associated with the first frequency band, to the user equipment.
	In the same field of endeavor, Sadiq discloses
wherein associating with the relay comprises: 
transmitting, to the relay, a request for: 
information associated with the first frequency band, and information indicating that the relay is capable of providing the layer 1 relay function, associated with the first frequency band, to the user equipment (the EUE 510 may transmit a first message one or more IDs of one or more PLMNs in which the EUE 510 is interested, paragraphs 49 and  52;  the relay UEs 504, 506, 508 that receives the first message may respond with a respective second message including information indicating a service provided through the relay UE (e.g., a ProSe relay service code), one or more PLMN IDs to which the relay UE may connect, one or more access point names (APNs) to which the 
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sadiq with the teachings of Feng and Tseng in order to improve establishing communications links using relay devices.
Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. On page 12, the Applicant submits that during the interview held on 2/9/2021 “[t]he Examiner agreed that the pending independent claims overcome the applied references but indicated that he will have to update the search after this response is filed”. However, the interview summary prepared by the Examiner the same day of the interview reads as follows: “[t]he rejection of claims 1 and 9 in the Office action mailed on 12/17/2020 was discussed. Particularly the transmission of information indicating that the relay is capable of providing a layer 1 relay function. The examiner explained that in Feng, as shown in Fig. 4, communication between the D2D UE and the relay UE occurs using Layer-1, thus in order to establish the communication, appropriate configuration information has to be exchanged between the relay UE and the D2D UE. Applicant's representative and the examiner discussed amending the claims in order to overcome the rejection in the Office action mailed on 12/17/2020.”
With regard to claims 1 and 17, the Applicant argues the references do not disclose at a relay "transmitting, to a user equipment and using a second frequency band associated with the relay, a communication comprising information indicating that 
The Examiner respectfully disagrees.
Feng discloses a relay terminal device and the D2D terminal device are connected via a PC5 interface and communicate by using a D2D communication technology (paragraph 64); and that the relay terminal device may adopt the Layer-1 relay manner (paragraph 82). In more detail, Feng further discloses that  configuration information of the D2D communication interface may include configuration information of a Layer 1 (i.e. physical layer) used by the relay terminal device and the remote terminal device to perform relay transmission with each other (see paragraph 89). Furthermore, Feng discloses that when, the remote terminal device discovers the relay terminal device, the remote terminal device transmits a direct communication request that may be specifically used for setting up a D2D communication link between the remote terminal device and the relay terminal device, for example, a PC5 connection between the remote terminal device and the relay terminal device (see Fig. 5 and paragraph109). Thus, in order to establish the connection, appropriate configuration information has to be exchanged between the relay UE and the terminal device.
With regard to claims 9 and 25, the Applicant argues that the references do not disclose a user equipment "receiving, from a base station and on a first frequency band, an instruction to monitor a second frequency band associated with a relay," (p. 13).
The Examiner respectfully disagrees.
Tseng discloses that base station 202 may provide sidelink (SL) component carrier (CC) list to relay UE 204, and an SL-candidate CC list to remote UE 206. Each of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642